COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS




    JONATHAN RAY TUCKER,                                   §
                                                                           No. 08-19-00016-CR
                                     Appellant,            §
                                                                          Appeal from the 297th
    v.                                                     §
                                                                           Judicial District Court
     THE STATE OF TEXAS,                                   §
                                                                         of Tarrant County, Texas
                                     Appellee.             §
                                                                             (TC# 1518931D)
                                                        §

                                               OPINION

         This is an appeal from Appellant Jonathan Ray Tucker’s guilty plea to possession with

intent to deliver a controlled substance.1 Appellant complains that the trial court erred by entering

an affirmative deadly weapon finding in the written judgment of conviction. He posits two main

arguments in that regard: (1) the trial court did not orally pronounce the deadly weapon finding,

and (2) the evidence is legally insufficient to support the finding. Both claims lack sufficient merit

and we affirm the judgment below.2


1
  This is a companion case to Case No. 08-19-00015-CR (TC#1505687D), which is an appeal from the trial court’s
judgment revoking Appellant’s deferred adjudication community supervision and adjudicating him guilty for assault
of a public servant. We issue separate opinions as to each case.
2
  This case was transferred from our sister court in Fort Worth pursuant to the Texas Supreme Court’s docket
equalization efforts. See TEX.GOV’T CODE ANN. § 73.001. We follow the precedents of the Fort Worth Court to the
extent they might conflict with our own. See TEX.R.APP.P. 41.3.

                                                       1
                                         I. BACKGROUND

       A. Procedural and factual background

       On January 17, 2018, Appellant was charged with possession with intent to deliver more

than 4 but less than 200 grams of methamphetamine. The drugs were discovered following a

search of Appellant’s bedroom. During the search, law enforcement officers also documented

several firearms in the bedroom. In August 2018, the State filed a deadly-weapon-finding notice

that alleged Appellant used or exhibited a firearm during the commission of the offense. Appellant

thereafter entered an open plea of guilty to the charge.

       B. The sentencing hearing

       During Appellant’s sentencing hearing, Officer Shawn Bushee of the Euless Police

Department testified that he was dispatched to meet with the family of a female who passed away

from a drug overdose. After contacting the decedent’s family, the officer stated that he went to a

home where Appellant rented a bedroom, which was the last address the female spent time before

she was taken to the hospital. The owner of the residence allowed officers inside, and Officer

Bushee knocked on Appellant’s bedroom door.

       As soon as Appellant opened the door, Officer Bushee noticed a Glock handgun case on

the couch and a shotgun and handgun on lying on a bunkbed. Officer Bushee then ordered

Appellant out of the bedroom and conducted a protective search of the home. The officer

discovered narcotics, drug paraphernalia, and weapons in Appellant’s bedroom. Appellant was

the only person in his bedroom, although other people were within the home.

       Through Officer Bushee, the State introduced photographs of Appellant’s bedroom. The

photographs depicted a safe with a firearm magazine sitting on top of it, a gun holster, knife,

several small plastic baggies, and a wallet containing Appellant’s driver’s license, all sitting on a



                                                 2
table next to Appellant’s bed. A loaded Glock semi-automatic firearm and a shotgun were depicted

laying on the bed next to the safe. A notebook in the bedroom contained entries such as “4 molly,”

“28 shrooms,” and “56 Bud,” and photographs showed several baggies containing pills and crystal

substances. A loaded revolver was also photographed in the bedroom.

       Sergeant Edgar Hurtado, also with the Euless Police Department, testified during

Appellant’s sentencing hearing that he was called to Appellant’s residence the same evening.

While walking through Appellant’s bedroom, he stated that he viewed three firearms, along with

a bag of what appeared to be methamphetamine on the bed and another bag of what appeared to

be marijuana on the table. Sergeant Hurtado testified that Appellant acknowledged that the

firearms were his.

       During the hearing, Sergeant Hurtado identified the loaded Glock handgun that he seized

from Appellant’s bedroom, as well as a loaded .22 revolver, and a shotgun. Through the sergeant,

the State introduced a photograph of the interior of the safe, which contained numerous plastic

baggies, some of which contained drugs. Sergeant Hurtado found additional drugs throughout

Appellant’s bedroom, some of which were packaged inside small baggies decorated with money

signs. In total, the sergeant testified that he seized over 14 grams of methamphetamine from

Appellant’s bedroom, and he identified the entries of the notebook seized from the room as

indicating drug weights and sale amounts.

       The trial court accepted Appellant’s open guilty plea to possession with the intent to deliver

more than 4 grams but less than 200 grams of a controlled substance and sentenced him to 18

years’ incarceration. During sentencing, the trial court announced, “[b]ased upon the totality of

the evidence submitted, the [c]ourt will make a finding on the deadly weapon. Court will find the

deadly weapon paragraph--enhancement paragraph true.”



                                                 3
         C. Issues on appeal

         Appellant’s Brief raises two issues on appeal. He first contends that the deadly weapon

finding as reflected on his judgment of conviction is error because the trial court did not orally

pronounce the finding. Appellant next maintains that, even if the trial court did pronounce the

affirmative deadly weapon finding, the finding was not supported by sufficient evidence. For the

reasons set forth below, we overrule both issues and affirm the judgment.

          II. THE TRIAL COURT ORALLY PRONOUNCED THE DEADLY WEAPON FINDING

         Appellant first argues that the affirmative deadly weapon finding entered on the judgment

is improper, because the trial court did not orally pronounce the finding during sentencing.3 An

affirmative deadly weapon finding must be an “express” determination in order to be effective,

which the trial court satisfies by explicitly saying that a deadly weapon finding is being made. See

Guthrie-Nail v. State, 506 S.W.3d 1, 4 (Tex.Crim.App. 2015). As the State correctly indicates,

the trial court orally pronounced Appellant’s deadly weapon finding at sentencing. The trial court

thus complied with the express determination requirement, and we overrule the issue. See id.

                III. SUFFICIENT EVIDENCE SUPPORTS THE DEADLY WEAPON FINDING

         Appellant next argues that, even if the trial court did pronounce such a finding during

sentencing, the deadly weapon finding was not supported by sufficient evidence.4 Appellant has

not shown that Issue Two warrants relief, however, because a rational trier of fact could have


3
 Appellant did not object to the trial court’s judgment of conviction. We have an independent duty to determine if the
issue was properly preserved for review. See Mayer v. State, 309 S.W.3d 552, 555 n.5 (Tex.Crim.App. 2010)
(indicating that if an appellate court addresses an issue on the merits, it is presumed the court first fulfilled its obligation
to consider procedural default) Having done so, we conclude we may consider the issue though no objection was
raised below. See French v. State, 830 S.W.2d 607, 609 (Tex.Crim.App. 1992) (en banc) (affirming appellate court
decision to reform judgment to reflect deadly weapon finding that State did not object to in trial court).
4
 Although Appellant did not raise any objection concerning this issue in the trial court, a claim regarding legal
sufficiency of the evidence does not need to be preserved at the trial level to be raised on direct appeal. See Rankin v.
State, 46 S.W.3d 899, 901 (Tex.Crim.App. 2001).


                                                               4
concluded that the firearms, in close proximity to a drug ledger and locked safe containing

methamphetamine, were used to facilitate the possession and intended distribution of the narcotics.

See Coleman v. State, 145 S.W.3d 649, 653-55 (Tex.Crim.App. 2004).

         A. Standard of review and controlling law

         An affirmative finding of the use or exhibition of a deadly weapon may be made when it

is shown that the defendant used or exhibited a deadly weapon during the commission of the

offense or was a party to the offense and knew that a deadly weapon would be used or exhibited.

TEX.CODE CRIM.PROC.ANN. art. 42A.054(b)-(d). A deadly weapon is “used” when the weapon is

utilized to achieve its purpose as a deadly weapon, and not for some other purpose. See Plummer

v. State, 410 S.W.3d 855, 858 (Tex.Crim.App. 2013), citing Patterson v. State, 769 S.W.2d 938,

941 (Tex.Crim.App. 1989) (en banc).5 The term “exhibited a deadly weapon” indicates the

weapon was consciously displayed during the commission of the offense. Id. A firearm is a deadly

weapon per se. See TEX.PENAL CODE ANN. § 1.07(a)(17)(A); Ex Parte Huskins, 176 S.W.3d 818,

820 (Tex.Crim.App. 2005) (en banc).

         An affirmative deadly weapon finding is not a part of a defendant’s sentence. See id. at

820, citing State v. Ross, 953 S.W.2d 748, 751 (Tex.Crim.App. 1997) (en banc). The finding does

not alter the range of punishment to which the defendant is exposed, or the number of years

assessed. Id. The finding does, however, affect a defendant’s eligibility for probation and parole.

See TEX.CODE CRIM.PROC.ANN. art. 42A.054(b)-(d); TEX.GOV’T CODE ANN. § 508.145(d)(1)-(2).




5
 Both Plummer and Patterson cite to TEX.CODE CRIM.PROC.ANN. art. 42.12 § 3(g)(a)(2), which was repealed in 2017
and re-codified as the current TEX.CODE CRIM.PROC.ANN. art. 42A. See Act of May 26, 2015, 84th Leg., R.S., ch. 770,
§§ 3.01, 4.01, 2015 Tex.Gen.Laws 2321, 2395 (codified at TEX.CODE CRIM.PROC.ANN. art. 42A). The legislature
expressly declared that no substantive change in the law was intended by the 2017 re-codification. Id. § 4.01 at 2395;
see also TEX.CODE CRIM.PROC.ANN. art. 42A.054(b)-(c).


                                                          5
       When reviewing the sufficiency of the evidence, this Court views the evidence in the light

most favorable to the factual finding and determines whether, based upon the evidence and

reasonable inferences therefrom, a rational fact finder could have found the essential elements

beyond a reasonable doubt. See Queeman v. State, 520 S.W.3d 616, 622 (Tex.Crim.App. 2017),

citing Jackson v. Virginia, 443 U.S. 307, 318-19 (1979). We may not substitute our own judgment

for the fact finder, who is the sole judge of the credibility of the witnesses and the weight to be

given to their testimonies. Id. When a record supports contradicting inferences, we must presume

that the fact finder resolved such conflicts in favor of the factual finding, even if not explicitly

stated in the record. Id.

       Circumstantial evidence is as probative as direct evidence in establishing guilt, and

circumstantial evidence alone may be sufficient to establish guilt. Dobbs v. State, 434 S.W.3d
166, 170 (Tex.Crim.App. 2014). Each fact need not point directly and independently to the guilt

of the defendant, so long as the cumulative force of all the incriminating circumstances is sufficient

to support the conviction. Id.

       B. Analysis

       Appellant maintains that the firearms seized from his room created only a “hypothetical

potential for danger” because no evidence indicated the weapons were loaded or that he pointed

them at law enforcement. As the State indicates, the Court of Criminal Appeals rejected this

argument in Coleman v. State, where the fact finder was permitted to infer, in the absence of actual

harm or threat, that a firearm facilitated a defendant’s care, custody, and management of the

controlled substances. 145 S.W.3d at 653-55. Although the defendant in Coleman was not present

when law enforcement searched the residence, the court noted that firearms, illegal drugs, a safe,

and large amounts of cash were seized from a bedroom that contained mail addressed to the



                                                  6
defendant. Id. at 650, 653-55. Law enforcement discovered vials used to package and distribute

narcotics throughout the residence, and the utilities for the home were registered in the defendant’s

name. Id. at 650. The court held that the cumulative effect of these factors could have permitted

a rational jury to determine that the defendant used the weapons to facilitate his possession and

delivery of the narcotics by protecting them. Id. at 653-55, citing Patterson, 769 S.W.2d at 941-

42 (affirming deadly weapon finding even though the accused did not brandish weapon because

the weapon reasonably could have facilitated the custody and management of the

methamphetamine).

       During Appellant’s sentencing, Officer Bushee testified that when he first contacted

Appellant, he saw two firearms in the bedroom, where he also discovered narcotics and drug

paraphernalia. Sergeant Hurtado testified that he seized three firearms--a loaded semiautomatic

weapon, a loaded revolver, and a shotgun--from Appellant’s bedroom. He testified that these

firearms were in the same room where he found drugs packaged in decorated plastic baggies and

a locked safe containing additional drugs packed in plastic bags, all sitting beside a drug ledger.

The State introduced photographs that confirmed this testimony and demonstrated that all three

firearms were in close proximity to the locked safe, drugs, and paraphernalia.

       As in Coleman, the cumulative effect of loaded firearms, narcotics, paraphernalia, a locked

safe, and drug ledger could have permitted a rational fact finder to conclude that Appellant used

the weapons to facilitate the care, custody, and management of the contraband, and intended

distribution thereof. Id. at 655. Viewing the facts in the light most favorable to the trial court’s

deadly weapon finding, sufficient evidence supports the affirmative finding that Appellant used a

deadly weapon to facilitate his possession with intent to deliver a controlled substance. Therefore,

we also overrule Issue Two.



                                                 7
                                        IV. CONCLUSION

       Having overruled all of Appellant’s issues on appeal, we affirm the trial court’s judgment

adjudicating guilt.

                                             JEFF ALLEY, Chief Justice

February 13, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  8